Exhibit LIMITED LIABILITY COMPANY AGREEMENT OF GOLDENEYE SHIPPING LLC A Marshall Islands Limited Liability Company TABLE OF CONTENTS 1 DEFINED TERMS 1 2 ORGANIZATION 2 2.1 Formation. 2 2.2 Name. 2 2.3 Purpose. 2 2.4 Registered Office; Registered Agent. 2 2.5 Principal Office. 3 2.6 Term. 3 2.7 Authorized LLC Shares; Vote 3 3 CAPITAL CONTRIBUTIONS 3 3.1 Capital Contributions. 3 3.2 No Interest on Capital Contributions. 3 4 MANAGEMENT 3 4.1 Management By Member. 3 4.2 Delegation of Authority and Duties. 5 5 LIABILITY, EXCULPATION AND INDEMNIFICATION 5 5.1 Liability. 5 5.2 Exculpation. 5 5.3 Indemnification. 5 5.4 Expenses. 6 5.5 Severability. 6 5.6 No Third Party Rights. 6 6 DISTRIBUTIONS 6 6.1 Distributions/Available Cash. 6 7 BOOKS AND RECORDS; FISCAL YEAR; TAX MATTERS 6 7.1 Books and Records. 6 7.2 Fiscal Year. 7 7.3 Tax Matters. 7 8 MISCELLANEOUS 7 8.1 Complete Agreement. 7 8.2 Governing Law. 7 8.3 Headings. 7 8.4 Severability. 7 8.5 Amendment. 8 Schedule 1:Ownership of LLC Shares LIMITED LIABILITY COMPANY AGREEMENT This Limited Liability Company Agreement (the “Agreement”) of GOLDENEYE SHIPPING LLC (the “Company”), is made and entered into effective as of the 19th day of May, 2008, by Eagle Bulk Shipping Inc., a corporation organized under the laws of the Republic of the Marshall Islands (the “Member”). RECITALS WHEREAS, the Member is the sole Member of the Company and desires to organize the Company and provide for the management of the Company and its affairs and for the conduct of its business. NOW, THEREFORE, it is agreed as follows: DEFINED TERMS The terms used in this Agreement, with their initial letters capitalized, shall, unless the context thereof otherwise requires, have the meanings specified in this Article 1.The singular shall include the plural and the masculine gender shall include the feminine and neuter, and vice versa, as the context requires.When used in this Agreement, the following terms shall have the meanings set forth below: (a) “Act” shall mean the Limited Liability Company Act of 1996 of the Republic of the Marshall Islands, as the same may be amended from time to time. (b) "Affiliate" shall mean, with respect to a specified Person, any Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the specified Person.As used in this definition, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise (c) “Agreement” shall mean this Limited Liability Company Agreement as originally executed and as amended, modified, supplemented or restated from time to time in accordance with the terms of this Agreement. (d) “Business” shall mean engaging in any lawful business, purpose or activity permitted by the Act. (e) “Certificate” shall mean the Certificate of Formation filed pursuant to the Act with the Republic of the Marshall Islands Registrar of Corporations pursuant to which the Company was organized as a Marshall Islands limited liability company. (f) “Company” shall have the meaning set forth in the preamble. (g) "Covered Person" means the Member, an Affiliate of the Member, any officer, director, shareholder, partner, member, employee, representative or agent of the Member or any of their respective Affiliates, or any current or former officer, employee or agent of the Company or any of its Affiliates. (h) “LLC Shares” shall mean the aggregate limited liability company interests of the Company authorized to be issued pursuant to this Agreement. (i) “Member” shall have the meaning set forth in the preamble and shall have the same meaning as the term “member” under the Act. (j) “Person” shall mean a natural person, corporation, partnership, joint venture, trust, estate, unincorporated association, limited liability company, or any other juridical entity. ORGANIZATION Formation. The
